Citation Nr: 0612401	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  98-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for angioneurotic edema/cold urticaria.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to March 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in April 1999 and 
September 2003, at which times, it was remanded to the RO for 
additional development.  The case is again before the Board 
for appellate review.  


FINDINGS OF FACT

1.  During examination in 1997 and 1998, angioneurotic 
edema/cold urticaria was manifested by objective evidence of 
decreased sensation from the bilateral elbows to the hands, 
and from the knees to the feet.  

2.  The veteran was scheduled to attend but failed to report 
to a VA examination in May 2005. 

3.  There is no competent evidence of record showing current 
treatment for angioneurotic edema/cold urticaria; nor is 
there evidence of recurrent debilitating episodes of cold 
urticaria or attacks of angioneurotic edema with or without 
laryngeal involvement   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for angioneurotic edema/cold urticaria have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7118 (1998); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.104, Diagnostic Code 7118, 7825 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  Most recently, in a November 2005 
letter, the RO advised the appellant of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  He was advised 
to identify any evidence showing that his service-connected 
disability had gotten worse, and to submit any evidence in 
support of the claim.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error. 

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claim.  The RO has 
obtained the treatment records.  In addition, the RO obtained 
identified records from the Ferguson Medical Group.  
Moreover, the veteran was afforded VA examinations, as 
described in greater detail below. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the Veterans' Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of a higher initial 
rating.  Because this claim is being denied, any other notice 
requirements beyond those cited for initial rating claims, 
are not applicable, as this denial renders any effective date 
issue moot.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Factual Background

In a January 1997 decision, the Board granted service 
connection for angioneurotic edema/cold urticaria.  Based on 
that decision, the RO, in April 1997, assigned a 
noncompensable (0) percent rating.  The veteran timely 
appealed that decision.

In March 1997, the veteran underwent a VA examination 
performed by a nurse practitioner.  His subjective complaints 
included chronic joint pain, especially when in cold or windy 
weather, a reddened rash, decreased sensation to cold, a cold 
sensation to the extremities, and edema.  He stated that he 
also had a slight decrease in cardiac output, contributing to 
polyneuropathy.  

Upon physical examination, his skin was cool to touch, but 
appeared normal.  His pulse to the extremities was good.  The 
veteran reported decreased sensation from the bilateral 
elbows to the hands, and from the knees to the feet.  A 
cardiac examination was normal.  The diagnosis was 
angioneurotic edema/cold urticaria.  The examiner noted that 
the condition had limited his life style and forced him to 
remain inside.   

A November 1997 examination by C. R. M., M.D. indicated that 
the veteran was involved in an automobile accident in 1993.  
He underwent a cervical fusion.  He also had a history of 
angioneurotic edema, wherein he had tissue swelling in the 
face and occasional difficulty breathing.  

During a VA examination in January 1998, the veteran 
complained that he had stiffness, swelling, and itching in 
the face during damp or cold weather.  He also complained of 
shortness of breath due to the swelling.  At the date of the 
examination, it was 60 degrees and without wind.  Upon 
physical examination, the veteran's hands were cold to touch.  
His pulses were intact and there was no edema.  No diagnostic 
or clinical tests were performed.  The nurse practitioner 
noted that the disability caused him to be housebound unless 
the weather outside was ideal.  

The veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in December 1999.  At such time, he complained of 
congestion with clear discharge.  He had no identifiable 
allergens and did not have significant difficulty which would 
cause him to miss work.  He had no facial fullness or pain.  
A physical examination revealed chronic sinusitis of mild 
degree with fixed nasal obstruction from septal deviation.  

During a VA cardiovascular examination in January 2000, the 
veteran reported a history of episodic swelling, redness, and 
edema of his face, arms, legs, and other tissue related to 
cold exposure.  He stated that he took antihistamines for his 
angioneurotic edema.  Following the physical examination, the 
diagnosis was hypertension, atypical chest pain and mitral 
valve prolapse.  The examiner opined that such were not 
related to the veteran's service-connected angioneurotic 
edema.  

In a July 2000 VA treatment note the veteran reported that he 
got urticaria especially when exposed to cold.  He reported 
tingling in his hands and legs on exposure to cold.  He also 
noted that cold affected his lips and throat.  He was 
assessed with a history of cold urticaria.  He was prescribed 
cyproheptadine.  

VA outpatient treatment records from February 2003 to 
September 2004 do not show complaints or treatment for cold 
urticaria or angioneurotic edema.  They show treatment for 
unrelated disorders including hypertension, osteoarthritis, 
gastroesophageal reflux disease, hypothyroidism, and history 
of esophageal spasm and hiatal hernia.  

In May 2005, the veteran was scheduled to report to a VA 
examination.  Despite notice to his last know address, the 
veteran failed to report to the examination as scheduled.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2005)

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

As noted in the Board's prior remand directive, during the 
pendency of the appeal there was a change to the regulatory 
criteria governing the evaluation of angioneurotic edema.  

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law. See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and  
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is  
awarded pursuant to any Act or administrative issue, the  
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier  
than the effective date of the Act or administrative issue).   
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is  
required to apply the amendments to the extent that they are  
more favorable to the claimant than the earlier provisions).

The Board notes that in the February 2006 supplemental 
statement of the case, the RO evaluated the veteran's claim 
under the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action, and did not choose 
to do so.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet.  App. 384 (1993).

711
8
Angioneurotic edema:
Ratin
g

Severe; frequent attacks with severe 
manifestations and prolonged duration
40

Moderate; frequent attacks of moderate extent and 
duration
20

Mild; infrequent attacks of slight extent and 
duration
10
38 C.F.R. § 4.104, Diagnostic Code 7118 (prior to January 
1998)

During the appeal period, the rating criteria for the 
cardiovascular system, to include angioneurotic edema, was 
revised effective in January 1998.  

711
8
Angioneurotic edema:
Ratin
g

Attacks without laryngeal involvement lasting one 
to seven days or longer and occurring more than 
eight times a year, or; attacks with laryngeal 
involvement of any duration occurring more than 
twice a year
40

Attacks without laryngeal involvement lasting one 
to seven days and occurring five to eight times a 
year, or; attacks with laryngeal involvement of 
any duration occurring once or twice a year
20

Attacks without laryngeal involvement lasting one 
to seven days and occurring two to four times a 
year
10
38 C.F.R. § 4.104, Diagnostic Code 7118 (2002).

782
5
Urticaria
Ratin
g
 
Recurrent debilitating episodes occurring at least 
four times during the past 12-month period despite 
continuous immunosuppressive therapy
60
 
Recurrent debilitating episodes occurring at least 
four times during the past 12-month period, and; 
requiring intermittent systemic immunosuppressive 
therapy for control 
30
 
Recurrent episodes occurring at least four times 
during the past 12-month period, and; responding 
to treatment with antihistamines or 
sympathomimetics 
10
38 C.F.R. § 4.118, Diagnostic Code 7825 (effective August 30, 
2002)

The Board previously remanded this matter in order to obtain 
accurate examination results documenting the severity of the 
veteran's disability during an active phase.  Unfortunately, 
he failed to appear at the examination as scheduled.  

38 C.F.R. § 3.655 is clear that absent good cause being 
shown, when an examination is scheduled in conjunction with 
any original claim (other than service connection), or a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, and the veteran fails to report for 
such examination, the claim shall be denied.  No good cause 
having been established, the claim is denied.


ORDER

An initial evaluation in excess of 10 percent for 
angioneurotic edema/cold urticaria is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


